PER CURIAM:
Deona Renna Hooper appeals the district court’s order dismissing her civil action alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hooper v. North Carolina, No. 1:04-cv-00014-NCT, 2006 WL 2850596 (M.D.N.C. Oct. 3, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.